DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “wherein the one or more information display devices comprise:” is stated in lines 1-2 and is followed by an open-ended list of alternatives for the display devices. Since the claim limitations include an option of “one” display device, but then list a plurality of alternative display devices as well as “and any combinations thereof” it is an unclear grouping of alternatives. If claimed with a singular display device then the grouping of alternatives should include phrasing such as “selected from the group comprising” and using “or” rather than “and”. If the applicant intends to claim a plurality of display devices, then it should be clearly claimed and the 
Regarding claim 20, the limitation “wherein the one or more information display devices comprise:” is stated in lines 1-2 and is followed by an open-ended list of alternatives for the display devices. Since the claim limitations include an option of “one” display device, but then list a plurality of alternative display devices as well as “and any combinations thereof” it is an unclear grouping of alternatives. If claimed with a singular display device then the grouping of alternatives should include phrasing such as “selected from the group comprising” and using “or” rather than “and”. If the applicant intends to claim a plurality of display devices, then it should be clearly claimed and the current listing of alternatives would be proper. This renders the claim unclear and is rejected for indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amble et al. (U.S. Pub. No. 20150035959) hereinafter Amble. 
Regarding claim 1, Amble teaches:
An ultrasonic diagnostic system (abstract), comprising: 

a local host connected to the information and control terminal for retrieving the patient information of the patient from the patient database, providing ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, and receiving ultrasonic diagnosis information, generating and displaying ultrasonic diagnosis reports of the patient ([0032]; [0033]-[0034], the telemedicine workstation 108 which is the “remote” or “specialist” telemedicine workstation uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. Note that the references teachings of “remote” workstation actually teaches to the “local” host terminal in the claimed invention. This connection to a network is considered to be a local host as it receives and retrieves the data from the network and provides it to the remote telemedicine workstation. This feature serves as the local host of the computer workstation. Note that the above citations for the features from the database, diagnostic control instructions, diagnosis information and diagnosis reports similarly apply to the local host connection to the network; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides 
 a remote host connected to an ultrasonic diagnostic imaging system located in a second location where an ultrasonic diagnostic technician performs ultrasonic diagnostic examination on the patient according to the ultrasonic diagnostic control instructions received from the ultrasonic diagnostic expert and generates and transmits ultrasonic diagnosis information to the ultrasonic diagnostic expert ([0032]; [0033]-[0034], the telemedicine workstation 104 which is the “patient” or “local telemedicine workstation uses a “suitable network” to connect to “one or more networks 112 and may 
a communication network for connecting the local host, the remote host, and the patient database through a plurality of information channels and a plurality of control channels ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide information and control channels through a communication network; [0039], the cloud based architecture from a server database provides the functionality of a local host within the information and control terminal user interface; [0042], selectively encrypts, multiplexes, and/or transmits them through the network to the other collaborators and telemedicine workstations; [0044], “operator of the remote telemedicine device 108/110 can also provide input to the device” which is considered to be a control channel through the network and audio channels for communication of information and control of ultrasound equipment; [0045], “use a remote workstation to fully participate in the aforementioned diagnostic procedure”; [0046] data travels through the server; [0047], data that is to be shared and is transmitted from a device is first transmitted to the server, which stores 
wherein the ultrasonic diagnostic system retrieves the patient information of the patient from the patient database, receives the ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, instructs the ultrasonic diagnostic technician to perform ultrasonic diagnosis on the patient in the second location, receives real time ultrasonic diagnosis information interactively from the remote host, generates and displays the ultrasonic diagnosis information of the patient, and transmits the ultrasonic diagnosis information of the patient to the remote host and the patient database ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via 

wherein the information and control terminal further comprises one or more information display devices (figure 12; [0035]; [0040]. Presented in a disply that is connected to or part of the system; [0041]; [0043], one or more display screens; [0044], displayed in real time at those devices; [0048], display device 210; [0053]; [0056]-[0061] describe in further detail a display device and display features; [0063]-[0065]; [0068]-[0070] describe information display of different types of data and rendering the information on a display device; [0074]-[0075]; [0081]; [0123] describes figure 12 in further detail).
Regarding claim 9, Amble teaches all of the limitations of claim 7. Amble further teaches:
wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (figure 12; [0035]; [0040]. Presented in a disply that is connected to or part of the system; [0041]; [0043], one or more display screens; [0044], displayed in real time at those devices; [0048], display device 210; [0053]; [0056]-[0061] describe in further detail a display device and display features; [0063]-[0065]; [0068]-[0070] describe information display of different types of data and rendering the information on a display device; [0074]-[0075]; [0081]; [0123] describes figure 12 in further detail).
Regarding claim 12, Amble teaches:
A method of using an ultrasonic diagnostic system (abstract), comprising: 

installing a remote host in a second location where an ultrasonic diagnostic technician is performing ultrasonic diagnostic examination on a patient using an ultrasonic diagnostic imaging system according to the ultrasonic diagnostic control instructions ([0032]; [0033]-[0034], the telemedicine workstation 104 which is the “patient” or “local telemedicine workstation uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a remote host as it receives and retrieves the data from the network and provides it to the telemedicine workstation at a second location for performing the ultrasound diagnostic procedure. This feature serves as the remote host of the computer workstation. Note that the citations below for the features from the database, diagnostic control instructions, diagnosis information and diagnosis reports similarly apply to the remote host connection to the network; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0039], the cloud based architecture from a server database provides the functionality of a local host within the information and control terminal user interface; [0042], selectively encrypts, multiplexes, and/or transmits them 
connecting the local host, the remote host, and a patient database to a communication network through a plurality of information channels and a plurality of control channels ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide 

providing, by the ultrasonic diagnostic expert in the first location, ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician through the plurality of control channels ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0049] “can make recommendations on how the device should be used or repositioned”; [0063]; [0064]; [0073], “When the video feed and the ultrasound imagery is transmitted to a remote device (e.g., specialist telemedicine device 108/110), a specialist at the remote device can observe the medical procedure and make useful suggestions (e.g., request a repositioning of the probe or a different 
receiving, by the ultrasonic diagnostic technician in the second location, the ultrasonic diagnostic control instructions and performing ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions received ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0049] “can make recommendations on how the device should be used or repositioned”; [0063]; [0064]; [0073], “When the video feed and the ultrasound imagery is transmitted to a remote device (e.g., specialist telemedicine device 108/110), a specialist at the remote device can observe the medical procedure and make useful suggestions (e.g., request a repositioning of the probe or a different use of the probe) that can immediately be acted upon by the medical professional who is handling the probe”; [0077]-[0078]); 
transmitting, by the ultrasonic diagnostic technician, ultrasonic diagnosis information to the ultrasonic diagnostic expert in real time through the plurality of 
generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report, and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results and media; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated 
Regarding claim 19, Amble teaches all of the limitations of claim 12. Amble further teaches:
wherein the information and control terminal further comprises one or more information display devices, wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (figure 12; [0035]; [0040]. Presented in a disply that is connected to or part of the system; [0041]; [0043], one or more display screens; [0044], displayed in real time at those devices; [0048], display device 210; [0053]; [0056]-[0061] describe in further detail a display device and display features; [0063]-[0065]; [0068]-[0070] describe information display of different types of data and rendering the information on a display device; [0074]-[0075]; [0081]; [0123] describes figure 12 in further detail).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claims 1 or 12 above, and further in view of Beattie, JR. et al. (U.S. Pub. No. 20180331881) hereinafter Beattie, in further view of Ika et al. (U.S. Pub. No. 20180322946) hereinafter Ika.   
Regarding claim 2, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further fails to teach:
wherein the communication network comprises: 
a wireless personal area network (WPAN) having a Wi-Fi network
a Bluetooth network; 
a wireless local area network (WLAN); 
a wireless metropolitan area network (WMAN); 
a wireless wide area network (WWAN)
a cellular network;
a mobile communication network  
However, the analogous art of Beattie of a communication technology system for transmitting packetized communications between electronic and mobile electronic devices throughout a network (abstract) teaches:
a wireless personal area network (WPAN) having a Wi-Fi network  ([0069]); 
a Bluetooth network  ([0069]); 
a wireless local area network (WLAN) ([0069]); 
a wireless metropolitan area network (WMAN) ([0069]); 
a wireless wide area network (WWAN) ([0069]); 
a cellular network  ([0069]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system that includes packetized communications of Amble to incorporate using the specific network packetizing features as taught by Beattie because it enable the computer system to communicate with other networks or remote systems via a network in a variety of different environments and medical settings ([0069]). 
Primary reference Amble further fails to teach:
an infrared network, and a Zigbee network
However, the analogous art of Ika of a healthcare data distribution system (abstract) teaches:
an infrared network, and a Zigbee network  ([0073]), 
any combinations thereof (taught by the combination of references).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Beattie to incorporate the infrared and Zigbee networks as taught by Ika because it enables the ultrasound devices to communicate in a wider variety of medical environments and more accessible to uses in different locations. 
Regarding claim 13, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further fails to teach:

a wireless personal area network (WPAN) having a Wi-Fi network
a Bluetooth network; 
a wireless local area network (WLAN); 
a wireless metropolitan area network (WMAN); 
a wireless wide area network (WWAN)
a cellular network;
a mobile communication network  
However, the analogous art of Beattie of a communication technology system for transmitting packetized communications between electronic and mobile electronic devices throughout a network (abstract) teaches:
a wireless personal area network (WPAN) having a Wi-Fi network  ([0069]); 
a Bluetooth network  ([0069]); 
a wireless local area network (WLAN) ([0069]); 
a wireless metropolitan area network (WMAN) ([0069]); 
a wireless wide area network (WWAN) ([0069]); 
a cellular network  ([0069]);
a mobile communication network  ([0057], mobile switching centers ("MSCs"), mobile management entities; [0069]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system that includes packetized communications of Amble to incorporate using the specific network packetizing features as taught by Beattie 
Primary reference Amble further fails to teach:
an infrared network, and a Zigbee network
However, the analogous art of Ika of a healthcare data distribution system (abstract) teaches:
an infrared network, and a Zigbee network  ([0073]), 
any combinations thereof (taught by the combination of references).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Beattie to incorporate the infrared and Zigbee networks as taught by Ika because it enables the ultrasound devices to communicate in a wider variety of medical environments and more accessible to uses in different locations. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claims 1 or 12 above, and further in view of Edwards et al. (U.S. Pub. No. 20170231508) hereinafter Edwards. 
Regarding claim 3, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further teaches:
wherein the plurality of information channels comprises 
information channels and control channels ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be 
Primary reference Amble fails to teach:
a first communication channel I1, a second communication channel I2, ..., and an M-th communication channel IM wherein each of M and N is a positive integer
However, the analogous art of Edwards of a medical device system connected to a network for information communication (abstract) teaches:
a first communication channel I1, a second communication channel I2, ..., and an M-th communication channel IM, wherein each of M and N is a positive integer ([0105], “In some implementations, one or more of the circuits may have the ability to communicate via two or more communication channels. One of the two or more channels may be a hardware-based communication such as Ethernet, or other serial or parallel hardware communication with low latency, and a second channel with a higher latency. The higher latency channel may be a wireless communication channel such as Zigbee or WiFi.“; note that since primary reference Amble teaches to information channels and control channels, the combined invention would utilize multiple communication channels for both the information and control channels for latency and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of multiple communication channels for the network connectivity systems as taught by Edwards because it improves connectivity by using channels of different latencies would provide more consistent performance and enhanced operability if one communication channel is disconnected during use ([0105]). 
Regarding claim 14, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further teaches:
wherein the plurality of information channels comprises: 
information channels and control channels ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide information and control channels through a 

a first communication channel I1, a second communication channel 12, ..., and an M-th information channel IM, where M is a positive integer,
However, the analogous art of Edwards of a medical device system connected to a network for information communication (abstract) teaches:
a first communication channel I1, a second communication channel 12, ..., and an M-th information channel IM, where M is a positive integer ([0105], “In some implementations, one or more of the circuits may have the ability to communicate via two or more communication channels. One of the two or more channels may be a hardware-based communication such as Ethernet, or other serial or parallel hardware communication with low latency, and a second channel with a higher latency. The higher latency channel may be a wireless communication channel such as Zigbee or WiFi.“; note that since primary reference Amble teaches to information channels and control channels, the combined invention would utilize multiple communication channels for both the information and control channels for latency and connectivity improvements. Note that in the teachings of Edwards, M would be the positive integer of 2 and the references teaches to “2 or more communication channels”), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of multiple communication channels for the network connectivity systems as taught by Edwards because it improves connectivity by using channels of different latencies would provide . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claim 1 above, and further in view of Dempers et al. (U.S. Pub. No. 20180308566) hereinafter Dempers. 
Regarding claim 4, primary reference Amble teaches all of the limitaitons of claim 1. Primary reference Amble further teaches:
wherein the plurality of information channels comprises: 
one or more image transmission channels ([0032]; [0038]; [0039], reference image; [0040], ultrasound live image; [0041], displayed image; [0044], biometric image and reference imagery from cloud based server; [0047], transmitted images; [0050] describes image transmission between the remote and local devices; [0054]; [0058]; [0059]; [0069], “biometric imaging data”; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network is considered to be a channel); and 
one or more video transmission channels (The following cited paragraphs describe the video transmission capabilities of the system; [0032]; [0038], video link; [0040], transmitted video conference feed; [0043], video data; [0045]; [0049]; [0056]; [0058]; [0060], received media includes video; [0062]; [0064]-[0069]; [0084]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network is considered to be a channel).
	Primary reference Amble further fails to teach:

	However, the analogous art of Dempers of a cloud based electronic medical record information system (abstract) teaches:
one or more document transmission channels ([0103], “Regardless, all transmissions are encrypted. For the transmission of either documents or images, the sender (either 701 or 703) initiates a separate secure communication channel as part of the synchronization process”; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network is considered to be a channel); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the document transmission channel as taught by Dempers because documents can usually include personal information of the patients and utilizing a separate encrypted channel as a separate process from the encrypted clinical data and, in turn, breaks these transmissions into multiple segments, each transmitted using a separate port ([0103]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claim 1 above, and further in view of Pelissier et al. (U.S. Pub. No. 20170105701) hereinafter Pelissier. 
Regarding claim 5, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further teaches:
wherein the plurality of information channels comprises: 

one or more information channels from the remote host to the local host for real time ultrasonic diagnosis by the ultrasonic diagnostic technician ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], test results; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], diagnostic tests; [0075], displayed data on the user interface; [0100]; [0148]-[0152], annotations by medical specialists are considered to be the information and control terminal receiving patient diagnosis 
one or more ultrasonic diagnosis report transmission channels ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results and media; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], diagnostic tests; [0075], displayed data on the user interface; [0100]; [0148]-[0152], the ability for annotations to be combined with medical images from the medical specialist; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel).
Primary reference Amble further fails to teach:
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert

one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert ([0030], “Some embodiments comprise a demonstration device equipped with a position sensor in communication with the remote interface. In such embodiments the remote interface may be configured to transmit data comprising tracked positions and orientations of the demonstration device to the ultrasound imaging device and the ultrasound imaging device is configured to generate and display an animation corresponding to the tracked positions and orientations of the demonstration device”, this communication data transmission is considered to be an information channel for demonstrations; [0061]; [0073]-[0074], transmit through data communications network to remote apparatus; [0076], “If the remote expert considers that the user's technique for performing the ultrasound scan could be improved then the remote expert may provide feedback to the user by way of remote user interface 118. To achieve this, the expert may activate physical controls (such as buttons, joysticks, trackballs, switches, computer mice or the like); interact with a tough screen of remote interface 118; issue voice commands; use a stylus or other pointing device to operate controls presented by a graphical user interface of remote interface 118 or the like. In some embodiments remote interface 118 includes a demonstration device which can be positioned like probe 103 and is equipped with a position sensor. The demonstration device may be a probe 103 or a replica of probe 103 for example. The expert may manipulate the demonstration device to demonstrate a particular technique while the position and orientation of the demonstration device is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of remote demonstrations by an expert in communication with the local user as taught by Pelissier because if the remote expert considers that the user's technique for performing the ultrasound scan could be improved then the remote expert may provide feedback to the user in an efficient and directed way ([0076]). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claims 1 or 12 above, and further in view of Chen et al. (U.S. Pub. No. 20130085387) hereinafter Chen. 
Regarding claim 6, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further teaches:
wherein the plurality of control channels comprises: 
one or more audio signal transmission channels ([0038]; [0043], audio stream; [0044]; [0054], audio channel; [0055]; [0062]; [0069]; [0077]-[0082]; as a channel in computer networking is defined as the connection between two nodes in a network, the 
one or more image signal transmission channels ([0032]; [0038]; [0039], reference image; [0040], ultrasound live image; [0041], displayed image; [0044], biometric image and reference imagery from cloud based server; [0047], transmitted images; [0050] describes image transmission between the remote and local devices; [0054]; [0058]; [0059]; [0069], “biometric imaging data”; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); 
one or more video signal transmission channels (The following cited paragraphs describe the video transmission capabilities of the system; [0032]; [0038], video link; [0040], transmitted video conference feed; [0043], video data; [0045]; [0049]; [0056]; [0058]; [0060], received media includes video; [0062]; [0064]-[0069]; [0084]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); and 
Primary reference Amble further fails to teach:
one or more robotic control signal transmission channels
However, the analogous art of Chen of a remote controlled imaging system (abstract) teaches:
one or more robotic control signal transmission channels ([0027]; [0053], “The ultrasound probe 112 can be entirely operated from a remote computer station, which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of robotic imaging control as taught by Chen because it enables robotic control of the ultrasound imaging probe system from a remote location and thus limit contact between a physicians and a contagious patient.  
Regarding claim 16, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further teaches:
wherein the plurality of control channels comprises: 
one or more audio signal transmission channels ([0038]; [0043], audio stream; [0044]; [0054], audio channel; [0055]; [0062]; [0069]; [0077]-[0082]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); 
one or more image signal transmission channels ([0032]; [0038]; [0039], reference image; [0040], ultrasound live image; [0041], displayed image; [0044], 
one or more video signal transmission channels (The following cited paragraphs describe the video transmission capabilities of the system; [0032]; [0038], video link; [0040], transmitted video conference feed; [0043], video data; [0045]; [0049]; [0056]; [0058]; [0060], received media includes video; [0062]; [0064]-[0069]; [0084]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); and 
Primary reference Amble further fails to teach:
one or more robotic control signal transmission channels
However, the analogous art of Chen of a remote controlled imaging system (abstract) teaches:
one or more robotic control signal transmission channels ([0027]; [0053], “The ultrasound probe 112 can be entirely operated from a remote computer station, which can capture and import/output images in real time. The remote computer station is located outside the radiation treatment room, and can integrate the position servo control computer system operable to control the robotic manipulator in the radiation treatment room to capture images in real time”; figure 1; as a channel in computer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of robotic imaging control as taught by Chen because it enables robotic control of the ultrasound imaging probe system from a remote location and thus limit contact between a physicians and a contagious patient.  
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claims 7 or 19 above, and further in view of Shiibashi (U.S. Pub. No. 20190304610) hereinafter Shiibashi, in view of Candelore et al. (U.S. Pub. No. 20180376212) hereinafter Candelore, in further view of Kaditz et al. (U.S. Pub. No. 20170109475) hereinafter Kaditz. 
Regarding claim 8, primary reference Amble teaches all of the limitaitons of claim 7. Primary reference Amble further fails to teach:
wherein the one or more information display devices comprise: 
one or more flat panel televisions (TVs); 
one or more computer monitors; 
one or more computer monitors having touch control panels; 
one or more smart phones; 
one or more tablet computers; 
one or more personal digital assistant (PDA) devices; 

However, the analogous art of Shiibashi of an advanced network medical data communication and retrieval system (abstract) teaches:
wherein the one or more information display devices comprise: 
one or more flat panel televisions (TVs), ([0068], LCD and plasma displays are considered to be flat panel televisions); 
one or more TVs having touch control panels  ([0068], touchscreen);  
one or more computer monitors  ([0068], screen, such as LCD); 
one or more computer monitors having touch control panels  ([0068], touchscreen); 
one or more smart phones  ([0068], smart phone); 
one or more tablet computers  ([0068], tablet computer); 
one or more personal digital assistant (PDA) devices  ([0068], personal digital assistant); 
one or more optical projectors  ([0068], projector); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate using the specific display devices as taught by Shiibashi because it enables the medical data system to operate in a variety of clinical settings such as operating rooms, physician offices, emergency rooms, and remote offices of expert clinicians. 
Primary reference Amble further fails to teach:

one or more TVs, HDTVs, and UHDTVs having touch control panels  ;
	However, the analogous art of Candelore of a display system for accommodation of people with eye maladies such as glaucoma (abstract) teaches:
high definition televisions (HDTVs), and ultra-high-definition televisions (UHDTVs) ([0029], “can include one or more displays 14 that may be implemented by a high definition or ultra-high definition "4K" or "8K" (or higher resolution) flat screen and that may be touch-enabled for receiving consumer input signals via touches on the display“); 
one or more TVs, HDTVs, and UHDTVs having touch control panels  ([0029], “can include one or more displays 14 that may be implemented by a high definition or ultra-high definition "4K" or "8K" (or higher resolution) flat screen and that may be touch-enabled for receiving consumer input signals via touches on the display“);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Shiibashi to incorporate using the specific display devices as taught by Candelore because extremely high definition display devices enable people with vision impairment to clearly see features that would otherwise be grainy and blurred. 
Primary reference Amble further fails to teach:
one or more laser projectors; and 
any combinations thereof

one or more laser projectors ([0124], laser projector); and 
any combinations thereof (taught by the combination of references).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble, Shiibashi, and Candelore to incorporate using the specific display devices as taught by Kaditz because a laser projector would enable a group of users to view the system and provide recommendations throughout the use without increase eye strain.  
Regarding claim 20, primary reference Amble teaches all of the limitations of claim 19. Primary reference Amble further fails to teach:
wherein the one or more information display devices comprise: 
one or more flat panel televisions (TVs); 
one or more computer monitors; 
one or more computer monitors having touch control panels; 
one or more smart phones; 
one or more tablet computers; 
one or more personal digital assistant (PDA) devices; 
one or more optical projectors;
However, the analogous art of Shiibashi of an advanced network medical data communication and retrieval system (abstract) teaches:
wherein the one or more information display devices comprise: 

one or more TVs having touch control panels  ([0068], touchscreen);  
one or more computer monitors  ([0068], screen, such as LCD); 
one or more computer monitors having touch control panels  ([0068], touchscreen); 
one or more smart phones  ([0068], smart phone); 
one or more tablet computers  ([0068], tablet computer); 
one or more personal digital assistant (PDA) devices  ([0068], personal digital assistant); 
one or more optical projectors  ([0068], projector); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate using the specific display devices as taught by Shiibashi because it enables the medical data system to operate in a variety of clinical settings such as operating rooms, physician offices, emergency rooms, and remote offices of expert clinicians. 
Primary reference Amble further fails to teach:
high definition televisions (HDTVs), and ultra-high-definition televisions (UHDTVs); 
one or more TVs, HDTVs, and UHDTVs having touch control panels  ;
	However, the analogous art of Candelore of a display system for accommodation of people with eye maladies such as glaucoma (abstract) teaches:

one or more TVs, HDTVs, and UHDTVs having touch control panels  ([0029], “can include one or more displays 14 that may be implemented by a high definition or ultra-high definition "4K" or "8K" (or higher resolution) flat screen and that may be touch-enabled for receiving consumer input signals via touches on the display“);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Shiibashi to incorporate using the specific display devices as taught by Candelore because extremely high definition display devices enable people with vision impairment to clearly see features that would otherwise be grainy and blurred. 
Primary reference Amble further fails to teach:
one or more laser projectors; and 
any combinations thereof
However, the analogous art of Kaditz of an electronic medical record communication system (abstract, figure 1) teaches:
one or more laser projectors ([0124], laser projector); and 
any combinations thereof (taught by the combination of references).
.  
Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claims 1 or 12 above, and further in view of Hickle et al. (U.S. Pub. No. 20180052968) hereinafter Hickle, in further view of Jennery et al. (U.S. Pub. No. 20030105847) hereinafter Jennery. 
Regarding claim 10, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further teaches:
wherein the local host comprises: 
a local information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels ([0009]-[0011], remote device; [0032], remote medical practitioner is considered to be the ultrasonic diagnostic expert; [0033], second telemedicine workstation 108 as the “remote” or “specialist” telemedicine workstation apart from the patient is considered to be the first location. The specialist or surgeon is considered to be an ultrasonic diagnostic expert; [0035], use with ultrasound machine; [0036], remote telemedicine workstation 108; [0043]-[0045]; [0063]-[0065]) see also ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 can also 
a local control interface for receiving the ultrasonic diagnostic control instructions from the information and control terminal and transmitting the ultrasonic diagnostic control instructions to the remote host through the plurality of control channels  ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0049] “can make recommendations on how the device should be used or repositioned”; [0063]; [0064]; [0073], “When the video feed and the ultrasound imagery is transmitted to a remote device (e.g., specialist telemedicine device 108/110), a specialist at the remote device can observe the medical procedure and make useful suggestions (e.g., request a 
a local network interface for connecting the local host to the communication network  ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide information and control channels through a communication network; [0039], the cloud based architecture from a server database provides the functionality of a local host within the information and control terminal user interface; [0042], selectively encrypts, multiplexes, and/or transmits them through the network to the other collaborators and telemedicine workstations; [0044], “operator of the remote telemedicine device 108/110 can also provide input to the device” which is considered to be a control channel through the network and audio channels for communication of information and control of ultrasound equipment; [0045], “use a remote workstation to fully participate in the aforementioned diagnostic procedure”; [0046] data travels through the server; [0047], data that is to be shared and is transmitted from a device is first transmitted to the server, which stores the data and then forwards copies of the data to the intended recipients. “Upon request 
a local processor and a local memory, and computer executable instructions, when executed on the local processor  ([0035], processor and memory suitable for storing and caching data; [0104]), the computer executable instructions cause the local processor to perform: 
establishing network connection between the local host in the first location through the local network interface, the information and control terminal through the local host, the patient database and the remote host in the second location through the remote network interface over the communication network  ([0032]; [0033]-[0034], the telemedicine workstation 104 which is the “patient” or “local telemedicine workstation uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is 

instructing, by sending the ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician, the ultrasonic diagnostic technician in the second location to perform ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions  ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via ultrasound and transmits data to the remote host for instructing the procedure with a less skilled ultrasonic diagnostic technician; [0035], telemedicine workstation 104; [0036]-[0042] describe the features of the telemedicine workstation 104 that provide patient information, and instructions for operating the ultrasound device; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical 
receiving, from the remote host, ultrasonic diagnosis information in real time  ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], test results; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], diagnostic tests; [0075], displayed data on the user interface; [0100]; [0148]-[0152], annotations by medical 
generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results and media; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], diagnostic tests; [0075], displayed data on the user interface; [0100]; [0148]-[0152], the ability for annotations to be combined with medical images from the medical specialist).
	Primary reference Amble further fails to teach:
a local information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system
wherein the local memory comprises random access memory (RAM) for supporting the operation of the local processor,

a local information multiplexer for receiving, exchanging and transmitting the medical diagnosis information through the plurality of information channels in the medical diagnostic system  ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0105] teaches to using a multiplexers within networks that include point-to-point topologies); 
wherein the local memory comprises random access memory (RAM) for supporting the operation of the local processor ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0104] teaches to using RAM as the memory system),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the multiplexer as taught by Hickle because it enables multiple communication signals to utilize the same transmission medium which increases speed and quality. 
	Primary reference Amble further fails to teach:
a non-volatile storage device (NVSD) storing an operating system
	However, the analogous art of Jennery of a network communication system using a server and remote network device (abstract) teaches:
a non-volatile storage device (NVSD) storing an operating system ([0036], “As described above and indicated in FIG. 3, data 38 including operating system data 40 is stored within non-volatile storage device 22 of network device 12.”),

Regarding claim 11, primary reference Amble teaches all of the limitations of claim 1. Primary reference Amble further teaches:
wherein the remote host comprises: 
a remote information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels ([0009]-[0011], remote device; [0032], remote medical practitioner is considered to be the ultrasonic diagnostic expert; [0033], second telemedicine workstation 108 as the “remote” or “specialist” telemedicine workstation apart from the patient is considered to be the first location. The specialist or surgeon is considered to be an ultrasonic diagnostic expert; [0035], use with ultrasound machine; [0036], remote telemedicine workstation 108; [0043]-[0045]; [0063]-[0065]) see also ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], test results; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient 
a remote control interface for receiving the ultrasonic diagnostic control instructions from the information and control terminal through the plurality of control channels ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0049] “can make recommendations on how the device should be used or repositioned”; [0063]; [0064]; [0073], “When the video feed and the ultrasound imagery is transmitted to a remote device (e.g., specialist telemedicine device 108/110), a specialist at the remote device can observe the medical procedure and make useful suggestions (e.g., request a repositioning of the probe or a different use of the probe) that can immediately be acted upon by the medical professional who is handling the probe”; [0077]-[0078]); 
a remote network interface for connecting the remote host to the communication network ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as 
a remote processor and a remote memory, and computer executable instructions, when executed on the remote processor ([0035], processor and memory suitable for storing and caching data; [0104]), the computer executable instructions cause the remote processor to perform: 
establishing network connection to the patient database and the remote host in the second location through the remote network interface over the communication network ([0032]; [0033]-[0034], the telemedicine workstation 104 which is the “patient” or “local telemedicine workstation uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a remote host as it receives and retrieves the data from the network and provides it to the telemedicine workstation at a second location for performing the ultrasound diagnostic procedure. This feature serves as the remote host of the computer workstation. Note that the above citations for the features from the database, diagnostic control instructions, diagnosis information and diagnosis reports similarly apply to the remote host connection to the network; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or 
receiving, by the ultrasonic diagnostic technician in the second location, the ultrasonic diagnostic control instructions ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via ultrasound and transmits data to the remote host for instructing the procedure with a less skilled ultrasonic diagnostic technician; [0035], telemedicine workstation 104; [0036]-[0042] describe the features of the telemedicine workstation 104 that provide patient information, and instructions for 
performing, by the ultrasonic diagnostic technician, ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance 

receiving, by the ultrasonic diagnostic technician, ultrasonic diagnosis report from the ultrasonic diagnostic expert ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results 
	Primary reference Amble further fails to teach:
a remote information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system; 
wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor
However, the analogous art of Hickle of a medical care and information distribution system (abstract) teaches:
a remote information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system  ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0105] teaches to using a multiplexers within networks that include point-to-point topologies); 
wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0104] teaches to using RAM as the memory system)

	Primary reference Amble further fails to teach:
a non-volatile storage device (NVSD) storing an operating system
	However, the analogous art of Jennery of a network communication system using a server and remote network device (abstract) teaches:
a non-volatile storage device (NVSD) storing an operating system ([0036], “As described above and indicated in FIG. 3, data 38 including operating system data 40 is stored within non-volatile storage device 22 of network device 12.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Hickle to incorporate the NVSD based operating system storage method as taught by Jennery because it enables rapid storage and retrieval of data and retains data without the need for electric power. 
Regarding claim 17, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further teaches:
wherein the local host comprises: 
a local information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels ([0009]-[0011], remote device; [0032], remote medical practitioner 
a local control interface for receiving the ultrasonic diagnostic control instructions from the information and control terminal and transmitting the ultrasonic diagnostic control instructions to the remote host through the plurality of control channels ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound 
a local network interface for connecting the local host to the communication network ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide information and control channels through a communication network; [0039], the cloud based architecture from a server database provides the functionality of a local host within the information and control terminal user interface; [0042], selectively encrypts, multiplexes, and/or transmits them through the network to the other collaborators and telemedicine 
a local processor and a local memory, and computer executable instructions, when executed on the local processor, the computer executable instructions cause the local processor to perform ([0035], processor and memory suitable for storing and caching data; [0104]): 

retrieving, by the local host, the patient information of the patient from the patient database ([0034], one or more databases 118 which optionally include a medical records store 117; [0039], database 118; [0040]; [0044], “the operator can also obtain use cases, medical records, reference imagery and any other suitable diagnostic aids or information from the cloud-based server 116 and/or the database 118”; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool” ; [0054], database 118; [0059]; [0068]; [0079], medical records from a database; [0080]); 
instructing, by sending the ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician, the ultrasonic diagnostic technician in the second location to perform ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions, ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via ultrasound and transmits data to the remote host for instructing the procedure with a less skilled 
receiving, from the remote host, ultrasonic diagnosis information in real time ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 
generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results and media; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], 
	Primary reference Amble further fails to teach:
a local information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system; 
wherein the local memory comprises random access memory (RAM) for supporting the operation of the local processor, 
However, the analogous art of Hickle of a medical care and information distribution system (abstract) teaches:
a local information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0105] teaches to using a multiplexers within networks that include point-to-point topologies); 
wherein the local memory comprises random access memory (RAM) for supporting the operation of the local processor ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0104] teaches to using RAM as the memory system), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the multiplexer as taught 
	Primary reference Amble further fails to teach:
a non- volatile storage device (NVSD) storing an operating system,
	However, the analogous art of Jennery of a network communication system using a server and remote network device (abstract) teaches:
a non- volatile storage device (NVSD) storing an operating system  ([0036], “As described above and indicated in FIG. 3, data 38 including operating system data 40 is stored within non-volatile storage device 22 of network device 12.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Hickle to incorporate the NVSD based operating system storage method as taught by Jennery because it enables rapid storage and retrieval of data and retains data without the need for electric power. 
Regarding claim 18, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further teaches:
wherein the remote host comprises: 
a remote information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels ([0009]-[0011], remote device; [0032], remote medical practitioner is considered to be the ultrasonic diagnostic expert; [0033], second telemedicine workstation 108 as the “remote” or “specialist” telemedicine workstation apart from the patient is considered to be the first location. The specialist or surgeon is considered to 
a remote control interface for receiving the ultrasonic diagnostic control instructions from the information and control terminal through the plurality of control channels ([0032]; [0033]; [0036], view and participate in the diagnostic test; [0043]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0049] “can make recommendations on how the device should be used or repositioned”; 
a remote network interface for connecting the remote host to the communication network ([0032]; [0033]-[0034], uses a “suitable network” to connect to “one or more networks 112 and may optionally be connected to a cloud based architecture 114”. This connection to a network is considered to be a local host and remote host connection as it receives and retrieves the data from the network and provides it to the local telemedicine workstation and the remote telemedicine workstation. This feature serves as the communication network of the computer workstations; [0035], “one or more processors and memory suitable for storing the software (computer code) that provides the described functionality as well as memory suitable for storing and/or caching data used by such software”; [0038], the audio and video links provide information and control channels through a communication network; [0039], the cloud based architecture from a server database provides the functionality of a local host within the information and control terminal user interface; [0042], selectively encrypts, multiplexes, and/or transmits them through the network to the other collaborators and telemedicine workstations; [0044], “operator of the remote telemedicine device 108/110 can also provide input to the device” which is considered to be a control channel through the network and audio channels for communication of information and control of ultrasound equipment; [0045], “use a remote workstation to fully participate in the aforementioned 
a remote processor and a remote memory, and computer executable instructions, when executed on the remote processor ([0035], processor and memory suitable for storing and caching data; [0104]), the computer executable instructions cause the remote processor to perform: 
establishing network connection to the patient database and the remote host in the second location through the remote network interface over the communication network ([0032]; [0033]-[0034], the telemedicine workstation 104 which is the “patient” or “local telemedicine workstation uses a “suitable network” to connect to “one or more 
receiving, by the ultrasonic diagnostic technician in the second location, the ultrasonic diagnostic control instructions ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via ultrasound and transmits data to the remote host for instructing the procedure with a less skilled ultrasonic diagnostic technician; [0035], telemedicine workstation 104; [0036]-[0042] describe the features of the telemedicine workstation 104 that provide patient information, and instructions for operating the ultrasound device; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0046], patient telemedicine device 104; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0049] “can make recommendations on how the device should be used or repositioned”; [0052]-[0053]; [0054], database 118; [0055]-[0059]; [0063]; [0064]; [0068]; [0070]-[0073], “When the video feed and the ultrasound imagery is transmitted to a remote device (e.g., specialist telemedicine device 108/110), a specialist at the remote device can observe the medical 
performing, by the ultrasonic diagnostic technician, ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions ([0032]-[0034] describe the telemedicine workstation 104 which retrieves information from database 118 and medical records store 117 and communicates with the specialist of workstation 108 for ultrasound diagnosis for real time guidance generates images via ultrasound and transmits data to the remote host for instructing the procedure with a less skilled ultrasonic diagnostic technician; [0035], telemedicine workstation 104; [0036]-[0042] describe the features of the telemedicine workstation 104 that provide patient information, and instructions for operating the ultrasound device; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; “The specialist is thus able to review the procedure in real time. Thus, the specialist has the ability to provide feedback to the medical professional who is handling the ultrasound probe or equipment. For example, the specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient's body to get a better or different view of a region of interest”; [0046], patient telemedicine device 104; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0049] “can make recommendations on how the device should be used 
transmitting, by the ultrasonic diagnostic technician, ultrasonic diagnosis information in real time to the ultrasonic diagnostic expert through the one or more information channels ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test results”; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], test results; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are considered to be patient diagnosis information; [0068]-[0070]; [0074], diagnostic tests; [0075], displayed data on the user interface; [0100]; [0148]-[0152], annotations by medical specialists are considered to be the information and control terminal receiving patient diagnosis information); and 

	Primary reference Amble further fails to teach:
a remote information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system; 
wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor, 
However, the analogous art of Hickle of a medical care and information distribution system (abstract) teaches:

wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor  ([0022]-[0023] overview medical diagnosis data transmitted through the system; [0104] teaches to using RAM as the memory system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the multiplexer as taught by Hickle because it enables multiple communication signals to utilize the same transmission medium which increases speed and quality. 
	Primary reference Amble further fails to teach:
a non-volatile storage device (NVSD) storing an operating system
However, the analogous art of Jennery of a network communication system using a server and remote network device (abstract) teaches:
a non-volatile storage device (NVSD) storing an operating system ([0036], “As described above and indicated in FIG. 3, data 38 including operating system data 40 is stored within non-volatile storage device 22 of network device 12.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amble as applied to claim 12 above, and further in view of Pelissier in further view of Dempers.  
Regarding claim 15, primary reference Amble teaches all of the limitations of claim 12. Primary reference Amble further teaches:
wherein the plurality of information channels comprises: 
one or more patient information channel for transmission of the patient information ([0034], one or more databases 118 which optionally include a medical records store 117; [0039], database 118; [0040]; [0044], “the operator can also obtain use cases, medical records, reference imagery and any other suitable diagnostic aids or information from the cloud-based server 116 and/or the database 118”; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool” ; [0054], database 118; [0059]; [0068]; [0079], medical records from a database; [0080]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); 
one or more information channels from the remote host to the local host for real time ultrasonic diagnosis by the ultrasonic diagnostic technician ([0032]; [0033], specialists that are participating to provide a second opinion; [0036];  [0041], “test 
one or more ultrasonic diagnosis report transmission channels ([0032]; [0033], specialists that are participating to provide a second opinion; [0036]; [0040], graphical user interface that generates images and other biometric data;  [0041], annotation data for images, waveforms, and test results is considered to be an ultrasonic diagnosis report from the ultrasonic diagnostic expert; [0042]; [0044], operator of the remote telemedicine device 108/110 can also provide input to the device; [0045]; [0047], “previously transmitted imagery, test results, annotations or any other transmitted data which can be a powerful diagnostic tool”; [0053]; [0054], supplementary data; [0055], annotations are considered to be diagnosis information; [0056], video screen or user interface suitable for presenting test results and media; [0057]; [0058]-[0067] describe the graphical display of various diagnostic information and annotated images which are 
one or more image transmission channels ([0032]; [0038]; [0039], reference image; [0040], ultrasound live image; [0041], displayed image; [0044], biometric image and reference imagery from cloud based server; [0047], transmitted images; [0050] describes image transmission between the remote and local devices; [0054]; [0058]; [0059]; [0069], “biometric imaging data”; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel); and 
one or more video transmission channels (The following cited paragraphs describe the video transmission capabilities of the system; [0032]; [0038], video link; [0040], transmitted video conference feed; [0043], video data; [0045]; [0049]; [0056]; [0058]; [0060], received media includes video; [0062]; [0064]-[0069]; [0084]; as a channel in computer networking is defined as the connection between two nodes in a network, the transmission between the local workstation and remote workstation via the network for patient information is considered to be a channel).
	Primary reference Amble further fails to teach:

However, the analogous art of Pelissier of an apparatus and method of providing remote expert feedback for ultrasound imaging (abstract) teaches:
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert ([0030], “Some embodiments comprise a demonstration device equipped with a position sensor in communication with the remote interface. In such embodiments the remote interface may be configured to transmit data comprising tracked positions and orientations of the demonstration device to the ultrasound imaging device and the ultrasound imaging device is configured to generate and display an animation corresponding to the tracked positions and orientations of the demonstration device”, this communication data transmission is considered to be an information channel for demonstrations; [0061]; [0073]-[0074], transmit through data communications network to remote apparatus; [0076], “If the remote expert considers that the user's technique for performing the ultrasound scan could be improved then the remote expert may provide feedback to the user by way of remote user interface 118. To achieve this, the expert may activate physical controls (such as buttons, joysticks, trackballs, switches, computer mice or the like); interact with a tough screen of remote interface 118; issue voice commands; use a stylus or other pointing device to operate controls presented by a graphical user interface of remote interface 118 or the like. In some embodiments remote interface 118 includes a demonstration device which can be positioned like probe 103 and is equipped with a position sensor. The demonstration device may be a probe 103 or a replica of probe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble to incorporate the use of remote demonstrations by an expert in communication with the local user as taught by Pelissier because if the remote expert considers that the user's technique for performing the ultrasound scan could be improved then the remote expert may provide feedback to the user in an efficient and directed way ([0076]). 
Primary reference Amble further fails to teach:
one or more document transmission channels; 
However, the analogous art of Dempers of a cloud based electronic medical record information system (abstract) teaches:
one or more document transmission channels ([0103], “Regardless, all transmissions are encrypted. For the transmission of either documents or images, the sender (either 701 or 703) initiates a separate secure communication channel as part of the synchronization process”; as a channel in computer networking is defined as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic communication and network system of Amble and Pelissier to incorporate the document transmission channel as taught by Dempers because documents can usually include personal information of the patients and utilizing a separate encrypted channel as a separate process from the encrypted clinical data and, in turn, breaks these transmissions into multiple segments, each transmitted using a separate port ([0103]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785